 



Exhibit 10.26
RELEASE AGREEMENT
     This Release Agreement (“Agreement”) is made and entered into this 27th day
of December, 2006, by and between Cyberonics, Inc., a Delaware corporation,
(“Company”) and Stanley Appel, an individual residing in Houston, Texas
(“Optionee”).
     Whereas, Optionee serves as a member of the Company’s Board of Director and
during such tenure entered into an agreement with the Company granting options
to Optionee on December 12, 1996, as amended from time to time (singularly or
collectively, the “Option Agreement(s)”); and
     Whereas, under the Option Agreement(s), Optionee had a limited period of
time to exercise outstanding, vested options under the Option Agreement(s)
(singularly or collectively, the “Options”) which has previously been extended
until December 31, 2006; and
     Whereas, the Options are currently unexercisable because an exercise of
such options would violate applicable securities laws; and
     Whereas, the Company’s Board of Directors has authorized the Company to
further extend the period for Optionee’s exercise of the Options to thirty
(30) days after the exercise of such Options would no longer violate applicable
securities laws, all on the conditions set forth in this Agreement;
     Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. The Company agrees to execute amendments to the Option Agreement(s)
extending the period for Optionee’s exercise of the Options to thirty (30) days
from the date on which the exercise of such Options would no longer violate
applicable securities laws, all as set forth in the form of agreement(s)
attached hereto as Exhibit(s) A.
     2. For and in consideration of the Company’s agreement in Paragraph 1, but
if and only if the Company removes all restrictions to Optionee’s exercise of
the Options on or about the date that the exercise of such Options would no
longer violate applicable securities laws, Optionee hereby releases, remises,
acquits, satisfies, and forever discharges the Company and its directors,
officers, employees, shareholders, counsel and agents acting in their capacity
as employees or representatives of the Company from all, and all manner of,
actions, disputes, causes of action, suits, debts, accounts, bills, interest,
costs, agreements, judgments, executions, claims, counter-claims, cross claims,
liabilities, losses, obligations and demands whatsoever, in law or in equity, at
common law, statutory or otherwise, whether now existing or hereafter arising,
known and unknown, that may arise or may have arisen, related in any way to the
Option Agreement(s). This release shall be binding on the heirs, successors, and
assigns of Optionee.
     3. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas, without regard to principles of
conflict of law otherwise applicable to such determination.

 



--------------------------------------------------------------------------------



 



     4. This Agreement contains the entire agreement relating to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations,
and discussion, oral or written, related to such subject matter. There are no
warranties, representations, assurances, agreements, arrangements, or
understandings, oral or written, relating to the subject matter that are not
fully expressed and provided for herein, and the parties shall not be bound by
or liable for any alleged statement, assurance, warranty, representation,
agreement, or understanding not so set forth.
     5. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, fully enforceable counterpart for all purposes
hereof, but all of which shall be constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement in
one or more counterparts.

             
OPTIONEE
          CYBERONICS, INC.
 
           
/s/ Stanley Appel
      By:    /s/ John A. Riccardi
 
           
Stanley Appel, M.D.
          John A. Riccardi
 
          Vice President, Finance

Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Amendment to Stock Option Agreement and Notice
     This Amendment to Stock Option Agreement (the “Amendment”) is made on the
______ day of December, 2006 by and between Cyberonics, Inc., a Delaware
corporation (the “Company”) and Stanley Appel, an individual residing in
Houston, Texas Optionee”).
     Whereas, the Company and Optionee entered into a Stock Option Agreement
having a grant date of December 12, 1996, which agreement includes a Notice of
Stock Option Grant (the “Agreement”); and
     Whereas, the Company and Optionee previously agreed to amend the Agreement
to extend the period for Optionee to exercise the option granted under the
Agreement (the “Option”) to December 31, 2006;
     Whereas, the Option is currently unexercisable because an exercise of such
right would violate applicable securities laws; and
     Whereas, the Company’s Board of Directors has authorized the Company to
extend the period for Optionee’s exercise of the Option to thirty (30) days
after the exercise of such Option would no longer violate applicable securities
laws, all on the conditions set forth in this Agreement;
     Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. The paragraph entitled, “Termination Period,” under “Notice of Stock
Option Grant” is deleted in its entirety, and the following is substituted
therefor:
     “The Option may be exercised within thirty (30) days after the date on
which the exercise of such Option would no longer violate applicable securities
laws.”
     2. This Amendment supersedes all prior agreements, amendments,
understandings, negotiations, and discussion, oral or written, related to such
subject matter.
     3. Except as expressly amended herein, the terms of the Agreement remain
unchanged.

             
OPTIONEE
          CYBERONICS, INC.
 
           
 
      By:    
 
           
Stanley Appel
          John A. Riccardi
 
          Vice President, Finance

 